Filed 2/19/15 P. v. Nateghi CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048882

         v.                                                            (Super. Ct. No. 11CF1393)

YOUNES NATEGHI,                                                        OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, David A.
Hoffer, Judge. Affirmed.
                   Tom Stanley for Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Julie L. Garland, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Robin Urbankski and
Scott C. Taylor, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
               A jury convicted defendant and appellant Younes Nateghi of six counts of
                                                                        1
automobile insurance fraud (Pen. Code, § 505, subds. (a)(1) & (b)(1)) and two related
counts of grand theft (§ 487, subd. (a)). Defendant then admitted the additional
allegation (§ 550, subd. (d)) that he had previously been convicted of insurance fraud in
nine separate cases. The court sentenced defendant to four years, four months in county
jail. Defendant timely appealed.
               Defendant contends the court erred by denying his motion to exclude all
evidence of his prior insurance fraud convictions under Evidence Code section 352.
Defendant also contends the evidence is insufficient to support his current insurance
fraud convictions. We reject both of these contentions and affirm.
                                           FACTS
               On August 16, 2007, a truck driven by Jesse Grigg and insured by Bristol
West Insurance Company (Bristol West) collided with a Honda driven by Kaysaun
Franklin. Timothy Groeschel and Joshua Walker were passengers in Franklin’s Honda.
Franklin’s Honda suffered major front end damage and was later totaled. Grigg was
found to be at fault for the accident and appeared to have been drinking.
               Defendant and Mitra Ensani, Franklin’s mother and defendant’s ex-wife,
went to the accident scene. Groeschel complained of pain and was taken to the hospital.
Walker had abrasions on his knee and elbow but did not request medical treatment.
               Several months later, Franklin, Groeschel and Walker went to a
chiropractor named Gharrirassi with Ensani and defendant. Franklin saw the chiropractor
just that one time, and signed a number of documents but never received any treatment.
Groeschel too only saw the chiropractor that one time, and received no treatment but
signed a number of documents. Walker also saw the chiropractor just once, did some
basic physical tests and filled out some paperwork, but received no treatment from him.
       1
           All statutory references are to the Penal Code unless otherwise indicated.


                                              2
              Franklin never drove the Honda after the accident and never used a rental
car. Franklin never authorized anyone to contact any insurance company or file any
claim on his behalf. Franklin did receive a $1,476.34 check from Bristol West for
damage to the Honda. Franklin did not speak to anyone from Bristol West, did not
receive any other insurance checks, and did not sign a release of claims.
              Neither Walker nor Groeschel ever received or endorsed a check from
Bristol West, or received any money from the accident. Neither ever authorized anyone
to file an insurance claim on their behalf, or signed a release of claims.
              On August 30, 2007, a male who claimed to be Franklin (claimant) called
and faxed a copy of the police report to Bristol West. The sending fax number was
defendant’s body shop number. The call back number was defendant’s brother’s number.
              The police report had been altered before it was faxed to Bristol West.
Franklin’s address had been changed to defendant’s address, Franklin’s phone number
was scratched out, and defendant’s body shop fax number was added.
              Telephone records showed two calls from defendant’s body shop to Bristol
West on August 30, 2007. A fax was also sent from defendant’s body shop to Bristol
West that day.
              On September 10, 2007, the claimant again called Bristol West and said the
police report had been faxed. Telephone records showed a corresponding call made from
defendant’s body shop.
              On September 11, 2007, the claimant called Bristol West, wanted to know
the status of his claim, and asked for rental car reimbursement. The caller said he had
been without a car since the accident, and that his two passengers were injured and were
receiving medical treatment. Telephone records showed two calls that day from
defendant’s body shop to Bristol West. Bristol West mailed a $1,467.34 check payable
to Franklin for the Honda the same day.



                                              3
              On September 14, 2007, the claimant called Bristol West, indicated the
$1,467.34 check had been received, and stated a rental car bill would be submitted. The
caller said he and his passengers would submit their medical bills.
              On September 17, 2007, a Simply Rent-A-Car bill for $1,004.10 was faxed
to Bristol West from defendant’s body shop. Telephone records showed a fax was sent
on that date to the Bristol West adjuster from defendant’s body shop. Bristol West then
issued a $1,004.10 check payable to Franklin for the rental car.
              In February 2008, Franklin and his girlfriend moved in with defendant and
Ensani at 5141 Yearling Avenue in Irvine. While Franklin and his girlfriend were living
there, mail from Bristol West came to the house and Ensani gave it to defendant. In late
February, mail addressed to Walker, Groeschel and Franklin came to the house, and
Ensani gave it to defendant. Neither Walker nor Groeschel ever lived with defendant.
              On February 22, 2008, Bristol West received a letter, purportedly from
Franklin, together with bodily injury demands, medical reports and medical bills for
Franklin, Groeschel and Walker. On March 4, 2008 the claimant left a message that he
had submitted $3,800 in medical bills and wanted payment.
              The medical bills for Franklin totaled $4,150, and Bristol West settled his
bodily injury claim for $6,500. The medical bills for Groeschel totaled $3,775, and
Bristol West settled his bodily injury claim for $7,000. The medical bills for Walker
totaled $3,975, and Bristol West settled his bodily injury claim for $6,000.
              On March 31, 2008, after receiving releases purportedly signed by
Franklin, Groeschel and Walker, Bristol West mailed to defendant’s Yearling Avenue
address the settlement checks payable to Franklin, Groeschel and Walker. These checks,
and the checks for the damage to the Honda and the rental car were cashed.
              Defendant’s body shop, “Go Original,” “Go Collision,” or “Master Auto
Body,” was on Belshire Avenue in Hawaiian Gardens. It was run by defendant and his
brother Amir Nateghi.

                                             4
             A Master Auto Center business card listed the phone and fax numbers
which had been used in the correspondence with Bristol West. Telephone records
showed the subscriber as “Go Original Collision Care” on Belshire Avenue.
             The owner listed on the business license for Simply Rent-A-Car on
Belshire Avenue in Hawaiian Gardens is Elahe Nateghi, defendant’s daughter.
             Jack’s Liquor in Hawaiian Gardens cashed checks, including insurance
checks. Amir, who the employees knew as “Mike,” was a regular customer. He often
brought in checks from “Go Auto Collision” and Simply Rent-A-Car.
             Defendant was contacted at Go Collision by an investigator. Defendant
initially denied knowing a chiropractor named Gharrirassi, but later remembered some of
his family members had gone to Gharrirassi. Defendant also denied knowing Franklin,
but then admitted Franklin was his ex-wife’s son. He first denied knowing anything
about Franklin’s accident, but again changed his story and admitted being at the scene.
             Defendant claimed Ensani handled everything regarding Franklin’s
accident. He said they divorced and she moved out of their house in November 2007.
When asked about receiving checks from Bristol West in 2008, defendant changed his
earlier statement and said she moved out in November of 2008. Defendant denied being
involved in handling any of the insurance documents or being involved in any of the
contacts with the insurance company.
             California Bank records showed the $6,000 Bristol West check payable to
Walker, with an endorsement signature on the back, was deposited in a Jack’s Liquor
account on April 3, 2008. Hanmi Bank records indicated the $7,000 Bristol West check
payable to Groeschel, with an endorsement signature on the back, was deposited in a
Jack’s Liquor account on April 8, 2008. The parties also stipulated the three Bristol West
checks payable to Franklin, in the amounts of $1,476.34, $1,004.10, and $6,500, each
with endorsement signatures on the back, were cashed. Two of those checks were
deposited into Ensani’s Bank of America account.

                                            5
                                       DISCUSSION
1. The Court’s Denial of Defendant’s Motion To Exclude His Prior Convictions Offered
For Impeachment Purposes Is Not Reviewable On Appeal Because He Did Not Testify.
              Defendant’s nine prior felony insurance fraud convictions concerned
conduct which occurred in 1994, 1995, and 1996. Before the trial in this case, the
prosecutor moved to admit these prior convictions for impeachment purposes if
defendant testified. In response, defense counsel moved to exclude these prior
convictions under Evidence Code section 352, because they were remote in time and thus
had little probative value, and because they involved the exact same offenses charged
here so they were unduly prejudicial. The court ruled the prosecution would be allowed
to impeach defendant with only one of these prior convictions, and the questioning would
be limited to “the date and the fact it was a felony and the name of the charge, nothing
else.” Defendant did not testify at trial.
              Defendant contends the court erred. However, “Defendant has failed to
preserve this claim of error. It is well established that the denial of a motion to exclude
impeachment evidence is not reviewable on appeal if the defendant subsequently declines
to testify. (See Luce v. United States (1984) 469 U.S. 38 (Luce) [denial of in limine
motion to preclude impeachment of the defendant with a prior conviction is not
reviewable on appeal if the defendant did not testify]; People v. Collins (1986) 42 Cal. 3d
378, 383–388 (Collins) [prospectively adopting the Luce rule].)” (People v. Ledesma
(2006) 39 Cal. 4th 641, 731.) Therefore, we reject this contention.
2. The Evidence Is Sufficient to Support Defendant’s Insurance Fraud Convictions.
              Defendant contends, in a perfunctory manner, the evidence is insufficient to
support any of his current insurance fraud convictions. Defendant does not specify how
the evidence is insufficient. Leaving aside his recitation of general principles, his
argument on this point is the following single sentence: “At most, the evidence presented
may raise a suspicion of guilt and this is clearly not enough to withstand scrutiny.”

                                              6
              Defendant apparently assumes “this court will construct a theory supportive
of his innocence and inconsistent with the prosecution’s version of the evidence. That is
not our role. ‘[E]very brief should contain a legal argument with citation of authorities on
the points made. If none is furnished on a particular point, the court may treat it as
waived, and pass it without consideration. [Citations.]’ [Citations.] This principle is
especially true when an appellant makes a general assertion, unsupported by specific
argument, regarding insufficiency of evidence. [Citation.]” (People v. Stanley (1995) 10
Cal. 4th 764, 793; see also, People v. Islas (2012) 210 Cal. App. 4th 116, 128.)
              Nonetheless, we have reviewed the record in light of the elements of the
offenses and standard of review enunciated in the authorities set out below, and find it
amply supports all of defendant’s current insurance fraud convictions.
              a. Standard of Review
              “‘To determine the sufficiency of the evidence to support a conviction, an
appellate court reviews the entire record in the light most favorable to the prosecution to
determine whether it contains evidence that is reasonable, credible, and of solid value,
from which a rational trier of fact could find the defendant guilty beyond a reasonable
doubt.’ [Citations.]” (People v. Wallace (2008) 44 Cal. 4th 1032, 1077.) The standard of
review is the same in cases in which the prosecution relies on circumstantial evidence.
(People v. Snow (2003) 30 Cal. 4th 43, 66.)
              “‘Although it is the duty of the jury to acquit a defendant if it finds that
circumstantial evidence is susceptible of two interpretations, one of which suggests guilt
and the other innocence [citations], it is the jury, not the appellate court which must be
convinced of the defendant’s guilt beyond a reasonable doubt.’” (People v. Stanley,
supra, 10 Cal.4th at pp. 792-793.) Accordingly, we must affirm the judgment if the
circumstances reasonably justify the jury’s finding of guilt regardless of whether we
believe the circumstances might also reasonably be reconciled with a contrary finding.
(People v. Rodriguez (1999) 20 Cal. 4th 1, 11.)

                                              7
                 b. Elements of the Offenses and the Evidence
                 As relevant here, the court instructed the jury preliminarily with CACI 400,
“Aiding and Abetting: General Principles,” and CACI 401, “Aiding and Abetting:
Intended Crimes.” Next the court instructed the jury regarding the elements of insurance
fraud by fraudulent claim in violation of section 550, subdivision (a), as charged in count
1, as follows:
                 “1. The defendant or a perpetrator presented or caused to be presented a
false or fraudulent claim for payment for a loss or injury;
                 “2. The defendant or perpetrator knew that the claim was false or
fraudulent;
                 “AND
                 “3. When the defendant or perpetrator did that act, he intended to defraud.”
                 The court also instructed the jury regarding the elements of insurance fraud
by presentation of a written or oral statement in violation of section 550, subdivision (b),
as charged in counts 2 through 6, as follows:
                 “1. The defendant or a perpetrator presented or caused to be presented the
following written or oral statements as part of, or in support of or opposition, to a claim
for payment or other benefit pursuant to an insurance policy:
                 “a. For count [2], the defendant or a perpetrator identified himself as
claimant Kaysaun Franklin on or about August 30, 2007;
                 “b. For count [3], the defendant or a perpetrator identified himself as
claimant Kaysaun Franklin on or about September 11, 2007;
                 “c. For count [4], the defendant or a perpetrator presented or caused to be
presented a false rental car bill on or about September 17, 2007;
                 “d. For count [5], the defendant or a perpetrator presented or caused to be
presented a false medical bill on or about February 22, 2008;



                                                8
              “e. For count [6], the defendant or a perpetrator presented or caused to be
presented a false release of all claims on or about March 31, 2008;
              “2. The defendant or a perpetrator knew that the statement contained false
or misleading information about any material fact;
              “AND
              “3. When the defendant or a perpetrator did that act, he intended to
defraud.”
              The evidence presented at trial was sufficient to establish defendant’s guilt
on the insurance fraud charges in counts 1 through 6, either as a direct perpetrator or as
an aider and abettor. The evidence showed Franklin, Groeschel and Walker did not
present claims to Bristol West, contact Bristol West or authorize anyone to file claims
with Bristol West on their behalf. The evidence also showed defendant came to the scene
of the accident, and later took Franklin, Groeschel and Walker to a chiropractor on just
one occasion where they received little treatment but signed numerous documents.
              Thereafter, falsified claims for medical treatment by the chiropractor were
submitted to Bristol West for Franklin, Groeschel and Walker. Further, although none of
the three ever signed or submitted any release forms, falsified release forms for all three
were submitted to Bristol West and checks payable to all three were mailed to
defendant’s home. Two of those checks were cashed at Jack’s Liquor, where defendant’s
brother regularly did business. Multiple telephone calls and faxes, between a man who
represented himself as Franklin and Bristol West, were all made from and to the body
shop operated by defendant and his brother or to his brother’s phone. The false rental car
bill from a rental car company owned by defendant’s daughter was faxed to Bristol West
from defendant’s body shop. Later, defendant was interviewed about the accident and
the claims submitted, and he was elusive and changed his story several times. These
facts and the other evidence summarized above warranted the jury finding defendant
guilty of the insurance fraud charges in counts 1 through 6.

                                             9
                                 DISPOSITION
            The judgment is affirmed.




                                             THOMPSON, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.




                                        10